Citation Nr: 0705306	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-06 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' Insurance under 
38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 determination of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO & IC).


FINDINGS OF FACT

1.  In December 2001, service connection was granted for T-
cell lymphoma, secondary to inservice exposure to herbicide 
agents, and assigned a 100 percent disability rating for that 
disorder, effective from August 2001.

2.  The veteran received notice of his eligibility for 
Service Disabled Veterans' Insurance, also known as "RH 
insurance," following the grant of service connection for T-
cell lymphoma in December 2001.  He was then informed of the 
time limit for applying for RH insurance.  

3.  The veteran's application for RH insurance was received 
in April 2004; not within two years of the VA award of 
service connection for disability found to be compensably 
disabling.

4.  The veteran was not incompetent during the two years 
following the December 2001 grant of service connection for 
T-cell lymphoma; an equitable basis for tolling of the time 
limit for applying for RH insurance has not been presented.




CONCLUSION OF LAW

The veteran's application having been submitted untimely, the 
criteria for entitlement to Service Disabled Veterans' 
Insurance under 38 U.S.C.A § 1922(a) have not been met.  38 
U.S.C.A. § 1922 (West 2002); 38 C.F.R. § 8.0 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the time 
period within which a claim for Service Disabled Veterans 
Insurance must be filed.  Accordingly, as no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 32, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim). 

A veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in 


writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922(a).  

In December 2001, service connection was granted for T-cell 
lymphoma, secondary to inservice exposure to herbicide 
agents, and assigned a 100 percent disability rating for that 
disorder, effective from August 2001.  The veteran received 
notice of his eligibility for RH insurance, following the 
grant of service connection for T-cell lymphoma in December 
2001.  He was then informed of the time limit for applying 
for RH insurance.  The veteran's application for RH insurance 
was received in April 2004; not within two years of the VA 
award of service connection for disability found to be 
compensably disabling.

The veteran argues that at the time of the RO's December 2001 
rating decision, which granted service connection for T-cell 
carcinoma, he was provided with VA Form 21-8764 (VA Form Feb. 
2001), and not the later version of this form (VA Form 
October 2002).  However, this form is not used to provide the 
veteran with notification of possible eligibility to purchase 
RH insurance.

In this case, the veteran contends that he was not properly 
notified as to his ability to purchase RH insurance.  
Specifically, he claims that he was provided with the 
improper notification forms, and that this should not be 
considered as a bar to prevent him from receiving RH 
insurance.

Addressing his argument, the Board notes that neither 38 
U.S.C.A. § 1922(a) nor implementing regulations at 38 C.F.R. 
§ 8.0, et seq., provide for tolling of the application 
deadline based on any failure of VA to notify a claimant of 
eligibility for RH insurance.  Nevertheless, there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  "[C]lear evidence" to the contrary is required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 
Vet. App. 307 (1992).  Hence, based on these administrative 
instructions, it is presumed that the veteran was 
appropriately 


afforded FL's [form letters] 29-5 and 29.5a, as well as VA 
Form 29-4364, which would have notified him of his 
eligibility for RH insurance and the time limit for filing, 
and provided him the form to be completed, together with 
instructions, for purchase of RH insurance.  The veteran has 
submitted no evidence, beyond his bare contention of not 
having received notice, to overcome the presumption that this 
notice was appropriately provided.  "[C]lear evidence" to the 
contrary not having been presented, the presumption that he 
was provided notice of eligibility for insurance under 38 
U.S.C.A. § 1922(a) is not overcome.  Harvey v. Gober, 14 Vet. 
App. 137 (2000).  Hence, the Board must conclude that the 
veteran was timely and appropriately notified of the 
availability of RH insurance and the time limit for filing an 
application, and was provided the appropriate application 
form to complete, with instructions.  

However, if the person filing the application is considered 
to have been mentally incompetent during any part of the two-
year period, application for insurance under this provision 
may be filed within two years after a guardian is appointed 
or within two years after the removal of such disability as 
determined by VA, whichever is the earlier date.  See 38 
U.S.C.A. § 1922.

The Board observes that 38 C.F.R. § 3.353(a) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."  The U.S. Court of Appeals for the 
Federal Circuit has cautioned that a medical diagnosis alone 
or vague assertions of mental problems were not sufficient 
for a finding of incompetence.  See McPhail v. Nicholson, 19 
Vet App. 30 (2005) (wherein the Court discussed, but did not 
decide, the issue of whether equitable tolling applies under 
38 U.S.C.A. § 7105).

However, the veteran has not been alleged, nor is there any 
evidence on record suggesting that he was incompetent at any 
point during the two years following the December 2001 grant 
of service connection for T-cell lymphoma.  Thus, an 


equitable basis for tolling of the time limit for applying 
for RH insurance has not been presented.

Accordingly, equitable tolling of the statutory 2-year period 
for application for RH insurance cannot be supported.  Absent 
a timely application, eligibility for RH Insurance must be 
denied.  38 U.S.C.A. § 1922(a).  


ORDER

Eligibility for RH Insurance under 38 U.S.C.A § 1922(a) is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


